Citation Nr: 1420625	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-07 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966, to include service in the Republic of Vietnam.  He is in receipt of the Combat Infantry Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2007 by the RO.

The Board remanded the case in March 2012 and November 2013 for additional development of the record.  

A review of the Virtual VA paperless claims processing system reveals that it contains records relevant to the issues on appeal, to include a December 2013 VA medical opinion.  

Further, this appeal was processed using the Veterans Benefits Management System (VBMS) Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In November 2013, the Board observed that that issues of the issues of service connection for gastroenteritis (GERD), ischemic colitis, asbestosis, and a lumbar spine disorder and increased ratings for the service-connected posttraumatic stress disorder (PTSD) and coronary artery disease (CAD) were raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (A0J).  As these issues still have not been adjudicated, the Board again refers them to the attention of the AOJ for appropriate action.


FINDINGS OF FACT

1. The Veteran is not shown to have manifested complaints or findings of chronic hypertension in service or for several years thereafter.

2. The currently demonstrated hypertension is not shown to be due to the presumed exposure to herbicides or another event of incident of the Veteran's period of active service; nor is shown to have been caused or aggravated by the service-connected PTSD or CAD.


CONCLUSION OF LAW

The Veteran's disability manifested by hypertension is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein; nor is it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

The August 2006 VCAA letter explained what evidence was necessary to substantiate the Veteran's claim of service connection for hypertension.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the August 2006 VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claim and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified VA treatment records.  He did not identify any private treatment records. In addition, the Veteran underwent VA examination in April 2012 and VA obtained an additional medical opinion in December 2013.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The April 2012 and December 2013 VA examination report and opinion provide a detailed review of the Veteran's claims folder including his lay statements and evidentiary submissions.  The examination report and opinion are adequate for the purpose of adjudicating the Veteran's claim.

For these reasons, the Board finds that VA has complied with the VCAA notification and assistance requirements.  The claim of service connection is ready to be considered on the merits.


Law and Regulation

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


Analysis

Initially, the Board notes the Veteran is service connected for both PTSD and CAD.

As for the in-service incurrence of the condition, the Board notes that, as the claimed disorder is not related to combat, 38 U.S.C.A. § 1154(b) does not apply.

The Veteran does not contend that his hypertension was present in service.  Rather, the Veteran asserts in this case that his hypertension developed in 1970 as the result of herbicide exposure during his service in the Republic of Vietnam.  See statement received August 2008; application for Compensation or Pension received August 2008.

The law provides that the Veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.

Here, the records do establish that the Veteran served in the Republic of Vietnam.  Thus, based on this service, he is presumed to have been exposed to herbicide agents, including Agent Orange, incident to that service.

However, hypertension is not one of the diseases identified as being related to herbicide exposure for the purpose of receiving VA compensation benefits on a presumptive basis.  See 38 C.F.R. § 3.309(e).  In fact, it has been specifically excluded as such a disease. Id., Note 3.

While hypertension is not a disability deemed by regulation to be related to Agent Orange exposure, this does not prevent the Veteran from establishing a nexus linking it to his period of active service.

When a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service. See Combee v. Brown, 34 Fed.3d 1039 (Fed. Cir. 1994).

The Veteran was afforded a VA examination in April 2012 to determine the nature and likely etiology of his current hypertension.  On examination, the VA examiner noted that the onset of hypertension occurred at least 10 years after his discharge from military service.  The VA examiner opined that coronary artery disease did not cause hypertension and found that the hypertension existed prior to the diagnosis of coronary artery disease.  

Further, the April 2012 VA examiner stated that hypertension was not due to the Veteran's exposure to agent orange.  The examiner reasoned that the etiology of the Veteran's hypertension was multifactorial and added that the Veteran had a family history.

In a December 2013 supplemental VA opinion, the examiner opined that the Veteran's essential hypertension was less likely as not caused or aggravated by his service-connected CAD or PTSD.  The rationale was that the origin of essential hypertension was idiopathic it that it was of an unknown etiology/ pathogenesis.  The VA examiner also stated that the Veteran's hypertension in this case existed prior to the diagnoses of CAD and PTSD.

Based on this record, the preponderance of the evidence is against the Veteran's claim of service connection for hypertension.  

There is no medical evidence that is contrary to the VA examiner's opinions. The Board finds the VA medical opinions to be fully adequate for the purposes of adjudication. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  These examination reports were based on review of the entire record and addressed the lay assertions presented by the Veteran.  The April 2012 VA examiner discussed the herbicide exposure in rendering his opinion.  

Hypertension is a chronic disease under 38 C.F.R. § 3.309(a).  The Board notes that the Veteran does not assert, nor does the evidence show, a continuity of symptomatology referable to chronic hypertension beginning in and continuing after service.

In fact, the earliest post-service evidence of record dates from a March 2006 private treatment record and only serves to suggest that the claim hypertension was initially noted several years after the Veteran's discharge for service.  

To the extent that the Veteran does assert that his hypertension is related to agent orange exposure, he is not shown to be competent to render a nexus opinion requiring medical expertise or knowledge.  Davidson, 581 F.3d at 1316.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although the Veteran is competent to describe his symptom and identify the date of its onset, his statements have been addressed by medical opinions offered by the VA examiners.  Id.  

Thus, the well-reasoned opinions of the VA examiners in this case are of greater probative weight that the more general assertions of the Veteran.  The VA examiners are medical professionals who reviewed the claims file and considered the Veteran's reported history.  The VA examiners used expertise in reviewing the facts of this case and determined that the current hypertension was unrelated to service or a service-connected disability.

The Board finds the preponderance of the evidence is against the claim.  Accordingly, the claim of service connection for hypertension must be denied.  The benefit-of-the doubt rule does not apply.  See Gilbert, 1 Vet. App. at 55.



ORDER

Service connection for hypertension is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


